DETAILED ACTION
Claim Status
Applicant's submission filed on 06/30/2021 has been entered. New claims 22-23 have been added. Claims 1-19 and 21-23 are pending in the application.

Claim Objections
Claim 1 is objected to because of the following informalities:  line 7 “a server” should be “the server”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, 17-18, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Bollay (US 20110231651 A1) in view of Sadot (US 20030023744 A1), and further in view of Cahill (US 20090006884 A1).
Regarding claim 1, Bollay teaches a method comprising: 

 sending, by the client device, a first message comprising: data indicating a request to initiate a connection with a server, and ([0023]: An SSL connection is created at the request of a client device that are endpoints of an established SSL session.)
client encryption parameters to be used for encrypting communication between the client device and the server, and ([0026]: The SSL handshake protocol typically begins with the client device sending to the server device, among other things, randomly generated data within a CLIENT-HELLO message (e.g. an SSL handshake message with an associated SSL handshake type of “CLIENT-HELLO”). Typically, the SSL handshake message that includes the pre-master secret is a CLIENT-KEY-EXCHANGE handshake message.)
receiving, by the client device from the first server, a second message comprising server encryption parameters to be used for encrypting communication between the client device and the first server. ([0026]: The server device responds to the CLIENT-HELLO message with, among other things, randomly generated data within a SERVER-HELLO message. Further, the server may provide a server certificate which the client may use to authenticate the server. [0038]: These specific messages are but one embodiment, and other similar messages used to establish and/or maintain an encrypted session/connection.)
Bollay does not explicitly disclose sending, by the client device to a load balancer, the first message.
However, Sadot teaches sending, by the client device to a load balancer, the first message. ([0008]: A load balancer receives the packets directed to the Web site and forwards them to a respective server based on one or more parameters.)

Bollay and Sadot do not explicitly disclose receiving a third message indicating that the first server will stop serving the client device; and based on the third message, establishing a connection with a second server.
However, Cahill teaches receiving a third message indicating that the first server will stop serving the client device; and ([0016]: send a downtime notification message to one or more client computers prior to the scheduled downtime. [0030]: communicate with the affected web server a predetermined period prior to the scheduled downtime to update web pages to include a downtime notification message such as “This website will be unavailable from . . . ”.)
based on the third message, establishing a connection with a second server. ([0016]: redirect users to an alternate server or URL during the scheduled downtime period.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bollay and Sadot to include above limitations. One would have been motivated to do so because during a downtime or outage period, users of the affected websites may be temporarily redirected to another website, however currently redirection is a very manual process. It is desirable for a method to automatically managing system downtime in a computer network. When the scheduled downtime occurs, the web server 

Regarding claim 5, Bollay, Sadot and Cahill teach the method of claim 1.
Sadot teaches sending, by the client device, an additional message to the load balancer. (Fig. 1: all client messages go to the load balancer 104 first, then forward to the selected server 102. [0008]: A load balancer receives the packets directed to the Web site and forwards them to a respective server based on one or more parameters.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bollay to include above limitations. One would have been motivated to do so because many Web sites are hosted by a plurality of servers, because of the large number of clients accessing the Web site, the large volume of the information carried by the Web site and/or for redundancy purposes. A load balancer receives the packets directed to the Web site and forwards them to a respective server based on one or more parameters. As taught by Sadot, [0008]-[0009].

Regarding claim 6, Bollay, Sadot and Cahill teach the method of claim 1.
Sadot teaches wherein the third message is received from the load balancer. (Fig. 1: all server messages go to the load balancer 104 first, then forward to the corresponding client. [0028]: Response packets from servers are optionally sent to load balancer, which forwards the response packets to the client.)


Regarding claim 7, Bollay, Sadot and Cahill teach the method of claim 1.
Bollay and Sadot do not explicitly wherein the third message is received from the first server, and further comprising: based on the third message, closing the connection with the first server.
However, Cahill teaches wherein the third message is received from the first server, and further comprising: based on the third message, closing the connection with the first server. ([0016]: send a downtime notification message to one or more client computers prior to the scheduled downtime. [0030]: communicate with the affected web server a predetermined period prior to the scheduled downtime to update web pages to include a downtime notification message such as “This website will be unavailable from . . . ”.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bollay and Sadot to include wherein the third message is received from the first server, and further comprising: based on the third message, closing a connection with the first server. One would have been motivated to do so because during a downtime or outage period, users of the affected websites may be temporarily redirected to 

Regarding claim 17, Bollay teaches a method comprising: 
establishing a connection between a first server and a client device, wherein the establishing comprises:
receiving, by the first server, a first message comprising: data indicating a request to initiate a connection with a server, and ([0023]: An SSL connection is created at the request of a client device that are endpoints of an established SSL session.)
client encryption parameters to be used for encrypting communication between the client device and the server, and ([0026]: The SSL handshake protocol typically begins with the client device sending to the server device, among other things, randomly generated data within a CLIENT-HELLO message (e.g. an SSL handshake message with an associated SSL handshake type of “CLIENT-HELLO”). Typically, the SSL handshake message that includes the pre-master secret is a CLIENT-KEY-EXCHANGE handshake message.)
sending, by the first server and to the client device, a second message comprising server encryption parameters to be used for encrypting communication between the client device and the first server. ([0026]: The server device responds to the CLIENT-HELLO message with, among other things, randomly generated data within a SERVER-HELLO message. Further, the server may provide a server certificate which the client may use to authenticate the server. establish and/or maintain an encrypted session/connection.)
Bollay does not explicitly disclose receiving, by the first server and from a load balancer, the first message.
However, Sadot teaches receiving, by the first server and from a load balancer, the first message. ([0008]: A load balancer receives the packets directed to the Web site and forwards them to a respective server based on one or more parameters.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bollay to include above limitations. One would have been motivated to do so because many Web sites are hosted by a plurality of servers, because of the large number of clients accessing the Web site, the large volume of the information carried by the Web site and/or for redundancy purposes. A load balancer receives the packets directed to the Web site and forwards them to a respective server based on one or more parameters. As taught by Sadot, [0008]-[0009].
Bollay and Sadot do not explicitly disclose sending, by the first server and to the client device, a third message indicating that the first server will close the connection with the client device, wherein the third message comprises information indicating a second server for establishing a connection with the client device.
However, Cahill teaches sending, by the first server and to the client device, a third message indicating that the first server will close the connection with the client device, ([0016]: send a downtime notification message to one or more client computers prior to the scheduled downtime. [0030]: communicate with the affected web server a predetermined period prior to the 
wherein the third message comprises information indicating a second server for establishing a connection with the client device. ([0016]: send a downtime notification message to one or more client computers prior to the scheduled downtime. Redirect users to an alternate server or URL (e.g. information indicating a second server) during the scheduled downtime period.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sadot and Wang to include above limitations. One would have been motivated to do so because during a downtime or outage period, users of the affected websites may be temporarily redirected to another website, however currently redirection is a very manual process. It is desirable for a method to automatically managing system downtime in a computer network. When the scheduled downtime occurs, the web server is automatically removed from a network load balancer which manages traffic to network servers, and a downtime notification message is automatically communicated. As taught by Cahill, [0002]-[0004].

Regarding claim 18, Bollay, Sadot and Cahill teach the method of claim 17.
Bollay and Sadot do not explicitly disclose receiving, by the first server, a signal that indicates to end the connection between the first server and the client device, wherein the sending the third message occurs after the receiving a signal.
Cahill teaches receiving, by the first server, a signal that indicates to end the connection between the first server and the client device, ([0004]: an event is created in an application server 
wherein the sending the third message occurs after the receiving a signal. ([0030]: communicate with the affected web server a predetermined period prior to the scheduled downtime to update web pages to include a downtime notification message such as “This website will be unavailable from . . . ”.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sadot to include above limitations. One would have been motivated to do so because during a downtime or outage period, users of the affected websites may be temporarily redirected to another website, however currently redirection is a very manual process. It is desirable for a method to automatically managing system downtime in a computer network. When the scheduled downtime occurs, the web server is automatically removed from a network load balancer which manages traffic to network servers, and a downtime notification message is automatically communicated. As taught by Cahill, [0002]-[0004].

Regarding claim 22, Bollay, Sadot and Cahill teach the method of claim 1.
Bollay teaches wherein the second message comprises information indicating that a connection has been established between the client device and the first server. ([0038]: These specific messages are but one embodiment, and other similar messages used to establish and/or maintain an encrypted session/connection.)

Claims 2, 19 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Bollay (US 20110231651 A1) in view of Sadot (US 20030023744 A1), and in view of Cahill (US 20090006884 A1), and further in view of TownsendSecurity (THE DEFINITIVE GUIDE TO ENCRYPTION KEY MANAGEMENT FUNDAMENTALS).
Regarding claim 2, Bollay, Sadot and Cahill teach the method of claim 1.
Bollay, Sadot and Cahill do not explicitly disclose generating, by the client device, a client key pair comprising a client public key and a client private key, wherein the client encryption parameters comprise the client public key; and decrypting, by the client device and using the client private key, a symmetric key; wherein information exchanged between the client device and the first server is encrypted with the symmetric key.
However, TownsendSecurity teaches generating, by the client device, a client key pair comprising a client public key and a client private key, wherein the encryption parameters comprise the client public key; (Page 6 Image 1 and paragraphs 2: Recipient generate public key and private key, recipient (e.g. client) sends public key to the sender (e.g. server). )
decrypting, by the client device and using the client private key, a symmetric key; and (Page 6 Image 1 and paragraphs 6: The recipient receives the packet and decrypts the symmetric key with the private key.)
wherein information exchanged between the client device and the first server is encrypted with the symmetric key. (Page 6 Image 1 and paragraphs 7: The recipient decrypts the data with the symmetric key.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bollay, Sadot and Cahill to include above limitations. One would have been motivated to do so because the proper management of cryptographic key is 

Regarding claim 19, Bollay, Sadot and Cahill teach the method of claim 18.
Bollay, Sadot and Cahill do not explicitly disclose further comprising: encrypting, by the first server and based on the client encryption parameters, the second message and the server data prior to sending to the client device.
However, TownsendSecurity teaches further comprising: encrypting, by the first server and based on the client encryption parameters, the second message and the server data prior to sending to the client device. (Page 6 Image 1 and paragraphs 2-5: Recipient generate public key and private key, recipient (e.g. client) sends public key to the sender (e.g. server). The sender creates an ephemeral symmetric key and encrypts the symmetric key with the public key.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bollay, Sadot and Cahill to include above limitations. One would have been motivated to do so because the proper management of cryptographic key is essential to security. Using asymmetric key to encrypt symmetric key is popular method of key management and adds another layer of protection.

Regarding claim 23, Bollay, Sadot and Cahill teach the method of claim 1.
Bollay, Sadot and Cahill do not explicitly disclose wherein the second message comprises a symmetric key that is encrypted based on a public key comprised by the client encryption parameters.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bollay, Sadot and Cahill to include above limitations. One would have been motivated to do so because the proper management of cryptographic key is essential to security. Using asymmetric key to encrypt symmetric key is popular method of key management and adds another layer of protection.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bollay (US 20110231651 A1) in view of Sadot (US 20030023744 A1), and in view of Cahill (US 20090006884 A1), and further in view of Israel (WO 2003019901 A1).
Regarding claim 3, Bollay, Sadot and Cahill teach the method of claim 1.
Cahill teaches wherein the third message is received before a timeout occurs and wherein the third message comprises an address of the second server. ([0016]: send a downtime notification message to one or more client computers prior to the scheduled downtime and redirect users to an alternate server or URL during the scheduled downtime period.)
Bollay, Sadot and Cahill do not explicitly disclose wherein the client device is configured to close a connection with the first server when the timeout occurs.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sadot, Wang and Cahill to include wherein the client device is configured to close a connection with the first server when the timeout occurs. One would have been motivated to do so because many HTTP clients utilizes timeout to close connection with server to ensure not wasting computing resources for staled connection.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bollay (US 20110231651 A1) in view of Sadot (US 20030023744 A1), and in view of Cahill (US 20090006884 A1), and further in view of Kakadia (EP 2398211 B1).
Regarding claim 4, Bollay, Sadot and Cahill teach the method of claim 1.
Bollay, Sadot and Cahill do not explicitly disclose receiving, by the client device and from a second load balancer, an Internet Protocol (IP) address corresponding to the load balancer; and sending, by the client device, an additional message to the load balancer.
Kakadia teaches receiving, by the client device and from a second load balancer, an Internet Protocol (IP) address corresponding to the load balancer; and sending, by the client device, an additional message to the load balancer. ([0049]: when a server pool associated with a particular SLB (e.g. first load balancer) is out of service, the load balancing operation will try to direct a request for service provided by the failed server pool to another server pool associated with another SLB (e.g. second load balancer).)
.

Claims 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sadot (US 20030023744 A1) in view of Bollay (US 20110231651 A1), and in view of Moss (US 20130145367 A1), and further in view of Cahill (US 20090006884 A1).
Regarding claim 8, Sadot teaches a method comprising:
determining, by a computing device and based on a query received from a client device, a first server to which the client device is to be connected; ([0008]: A load balancer receives the packets directed to the Web site and forwards them to a respective server based on one or more parameters. [0028]: A load balancer receives the messages directed from clients to server farm and forwards each of the messages to one of servers, which is selected according to substantially any load balancing method.) 
sending, by the computing device to the first server, a first message received from the client device; ([0004]: when an SSL session is established, the client and server perform a negotiation phase, in which the client and server authenticate each other and negotiate an 
based on the determining that the first server is functioning, sending, by the computing device and to the first server, one or more encrypted requests from the client device; ([0004]: Data is transmitted in the SSL session between the server and client only after successful completion of the negotiation phase.)
sending, by the computing device to the client device, one or more encrypted responses to the encrypted requests; ([0004]: Data is transmitted in the SSL session between the server and client only after successful completion of the negotiation phase.)
Sadot does not explicitly disclose wherein the first message comprises client encryption parameters and data indicating a request to initiate a connection with a server.
Bollay teaches wherein the first message comprises client encryption parameters and data indicating a request to initiate a connection with a server. ([0023]: An SSL connection is created at the request of a client device that are endpoints of an established SSL session. [0026]: The SSL handshake protocol typically begins with the client device sending to the server device, among other things, randomly generated data within a CLIENT-HELLO message (e.g. an SSL handshake message with an associated SSL handshake type of “CLIENT-HELLO”). Typically, the SSL handshake message that includes the pre-master secret is a CLIENT-KEY-EXCHANGE handshake message.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sadot to include above limitations. One would have been motivated to do so because the term SSL connection refers to a network connection employed by an SSL session to transmit encrypted data. An SSL connection is created at the request of a client 
Sadot and Bollay do not explicitly disclose determining, by the computing device that demand for connections with the first server has decreased.
However, Moss teaches determining, by the computing device that demand for connections with the first server has decreased. ([0030]: removing nodes upon the occurrence of the detection of a decrease in load, wherein opening and closing of virtual machines to handle changes in load allows one or more clusters to be reformed automatically.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sadot and Bollay to include above limitations. One would have been motivated to do so because it is desirable to remove nodes upon the occurrence of the detection of a decrease in load, wherein opening and closing of virtual machines to handle changes in load allows one or more clusters to be reformed automatically. As taught by Moss, [0030].
Moss teaches to remove server based on the determining that the demand has decreased. Sadot teaches all messages exchanged between client and server via a load balancer. But Sadot , Bollay and Moss do not explicitly disclose sending, to the client device, a third message indicating that the first server will stop communicating with the client device.
However, Cahill teaches sending, to the client device, a third message indicating that the first server will stop communicating with the client device. ([0016]: send a downtime notification message to one or more client computers prior to the scheduled downtime. Redirect users to an 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sadot, Bollay and Moss to include above limitation. One would have been motivated to do so because it is desirable for a method to automatically managing system downtime in a computer network. When the scheduled downtime occurs, the web server is automatically removed from a network load balancer which manages traffic to network servers, and a downtime notification message is automatically communicated. As taught by Cahill, [0002]-[0004].

Regarding claim 13, Sadot, Bollay, Moss and Cahill teach the method of claim 8.
Sadot, Bollay and Moss do not explicitly disclose wherein the third message comprises information indicating a second server for establishing a connection with the client device.
However, Cahill teaches wherein the third message comprises information indicating a second server for establishing a connection with the client device. ([0016]: send a downtime notification message to one or more client computers prior to the scheduled downtime. Redirect users to an alternate server or URL (e.g. information indicating a second server) during the scheduled downtime period.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sadot, Bollay and Moss to include above limitation. One would have been motivated to do so because it is desirable for a method to automatically .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sadot (US 20030023744 A1) in view of Bollay (US 20110231651 A1), and in view of Moss (US 20130145367 A1), and in view of Cahill (US 20090006884 A1), and further in view of Peiffer (US 20060089996 A1).
Regarding claim 9, Sadot, Bollay, Moss and Cahill teach the method of claim 8.
Sadot, Bollay, Moss and Cahill do not explicitly teaches wherein the determining that demand for connections has decreased comprises determining a quantity of devices that are connected with the first server.
However, Peiffer teaches wherein the determining that demand for connections has decreased comprises determining a quantity of devices that are connected with the first server. ([0044]:  more than one performance indicator may be monitored by connection management device for adapting the number of connections to server.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sadot, Bollay, Moss and Cahill to include above limitations. One would have been motivated to do so because it is well known to person having ordinary skill in the art that when client connections to a server drops, the server load is decreasing accordingly. 

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sadot (US 20030023744 A1) in view of Bollay (US 20110231651 A1), and in view of Moss (US 20130145367 A1), and in view of Cahill (US 20090006884 A1), and further in view of Kakadia (EP 2398211 B1).
Regarding claim 10, Sadot, Bollay, Moss and Cahill teach the method of claim 8.
Sadot, Bollay, Moss and Cahill do not explicitly disclose maintaining, by the computing device, a list of servers unable to respond to client devices, wherein the sending the third message occurs after determining, by the computing device and based on the list of servers, that the first server is unable to respond to client devices.
Kakadia teaches maintaining, by the computing device, a list of servers unable to respond to client devices, ([0046]: The SLB 510 may also include storage (525) for storing information related to servers in the server pool, information related to exceptions, which may include a list of servers (555) that are in poor health.)
wherein the sending the third message occurs after determining, by the computing device and based on the list of servers, that the first server is unable to respond to client devices. ([0046]: The SLB 510 functions to monitor the health of the servers in the server pool and selects a specific server from the server pool in a load balanced manner whenever it receives a service request from the connected router.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sadot, Bollay, Moss and Cahill to include above limitations. One would have been motivated to do so because to ensure service quality, a server that provides the underlying service should have a reasonable response time. A server that is overloaded or has some kind of health problem will not be able to ensure a reasonable response 

Regarding claim 12, Sadot, Bollay, Moss and Cahill teach the method of claim 8.
Sadot, Bollay, Moss and Cahill do not explicitly disclose wherein the computing device is a regional load balancer associated with one of multiple regions, and the first server is an application server connected to the regional load balancer.
Kakadia teaches wherein the computing device is a regional load balancer associated with one of multiple regions, and the first server is an application server connected to the regional load balancer. (Fig. 1 and [0004]-[0005]: the LSLB layer 150 (e.g. regional load balancers) comprises a plurality of local server load balancers SLB 1 150-a, ..., SLB K 150-k, each of which is associated with a server pool (e.g. including the first server) that includes one or more servers capable of providing certain Internet services.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sadot, Bollay, Moss and Cahill to include above limitations. One would have been motivated to do so because nearly all Internet based services are now offered by servers located in a distributed manner to allow service efficiency, load balance, or fault tolerance. It is well known in the art (e.g. conventional mechanism) to achieve load balancing by utilizing multiple layers of load balancing, i.e., the global server load balancers (GSLB) layer  and the local server load balancers (LSLB) layers. As taught by Kakadia, [0001]-[0004].

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sadot (US 20030023744 A1) in view of Bollay (US 20110231651 A1), and in view of Moss (US 20130145367 A1), and in view of Cahill (US 20090006884 A1), and further in view of He (US 6671259 B1).
Regarding claim 11, Sadot, Bollay, Moss and Cahill teach the method of claim 8.
Sadot, Bollay, Moss and Cahill do not explicitly teaches wherein the determining that demand for connections has decreased comprises determining a quantity of data being sent by the first server.
However, He teaches wherein the determining that demand for connections has decreased comprises determining a quantity of data being sent by the first server. (Col 4 lines 13-21: the network measurements includes the measurement of load or network traffic experienced by a server.  Network traffic is the total amount of data packets (traffic on the network) being carried from each of the servers to the client systems.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sadot, Bollay, Moss and Cahill to include above limitations. One would have been motivated to do so because a server can easily get bombarded by a tremendous number of client requests and can thus get overwhelmed. In order to reduce or regulate this server congestion, the present invention provides a load balancing system and method which distributes the client request to different servers on the WAN by selecting the most optimal server for a specific client request. As taught by He, Col 1 lines 51-54 and Col 1 lines 66 – Col 2 lines 3.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sadot (US 20030023744 A1) in view of Bollay (US 20110231651 A1), and in view of Moss (US 20130145367 A1), and in view of Cahill (US 20090006884 A1), and further in view of Slavicek (US 20150356161 A1).
Regarding claim 14, Sadot, Bollay, Moss and Cahill teach the method of claim 8.
Sadot, Bollay, Moss and Cahill do not explicitly disclose determining, by the computing device, that a heartbeat signal has not been received from the first server.
However, Slavicek teaches determining, by the computing device, that a heartbeat signal has not been received from the first server. ([0048]: In response to receiving the heartbeat message, load balancer may identify the node as being in the set of active nodes by updating column “Set of Active Nodes” to include the node.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sadot, Bollay, Moss and Cahill to include above limitations. One would have been motivated to do so because a heartbeat message is an indication that the node is still active. As taught by Slavicek, [0048].

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sadot (US 20030023744 A1) in view of Bollay (US 20110231651 A1), and in view of Moss (US 20130145367 A1), and in view of Cahill (US 20090006884 A1), and further in view of Sarangapani (US 9807016 B1).
Regarding claim 15, Sadot, Bollay, Moss and Cahill teach the method of claim 8.
Sadot, Bollay, Moss and Cahill do not explicitly disclose determining, by the computing device, that a traffic threshold corresponding to the first server has been satisfied; and sending, 
However, Sarangapani teaches determining, by the computing device, that a traffic threshold corresponding to the first server has been satisfied; and sending, by the computing device and based on the determining that the traffic threshold has been satisfied, a shutdown signal to the first server. (Col 2 lines 3-25: one or more real servers may become overloaded with traffic, the service node may generate a second virtual address. The service load balancer can therefore load balance network traffic for the second virtual address across the subset of real servers. The one or more servers that no longer service new connections may then be taken offline to reduce overloading.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sadot, Bollay, Moss and Cahill to include above limitations. One would have been motivated to do so because one or more real servers may become overloaded with traffic. Rather than immediately taking the one or more servers offline and disrupting existing connections with subscribers, it is desirable to redirect connection to other real servers. The one or more servers that no longer service new connections may then be taken offline to reduce overloading. As taught by Sarangapani, Col 2 lines 3-25.

Regarding claim 16, Sadot, Bollay, Moss and Cahill teach the method of claim 8.
Sadot, Bollay, Moss and Cahill do not explicitly disclose determining, by the computing device, that a traffic threshold corresponding to the first server has been satisfied; and initiating, by the computing device and based on the determining that the traffic threshold has been satisfied, use of one or more additional servers.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sadot, Bollay, Moss and Cahill to include above limitations. One would have been motivated to do so because one or more real servers may become overloaded with traffic. Rather than immediately taking the one or more servers offline and disrupting existing connections with subscribers, it is desirable to redirect connection to other real servers. The one or more servers that no longer service new connections may then be taken offline to reduce overloading. As taught by Sarangapani, Col 2 lines 3-25.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Bollay (US 20110231651 A1) in view of Sadot (US 20030023744 A1), and in view of Cahill (US 20090006884 A1), and further in view of Moss (US 20130145367 A1).
Regarding claim 21, Bollay, Sadot and Cahill teach the method of claim 17.
Bollay, Sadot and Cahill do not explicitly disclose determining that demand for connections with the first server has decreased, wherein the sending the third message is based on the determining that the demand has decreased.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bollay, Sadot and Cahill to include above limitations. One would have been motivated to do so because it is desirable to remove nodes upon the occurrence of the detection of a decrease in load, wherein opening and closing of virtual machines to handle changes in load allows one or more clusters to be reformed automatically. As taught by Moss, [0030].

Response to Arguments
Applicant's arguments, see pages 8-10, filed 06/30/2021, with respect to the rejection(s) of claim(s) 1-19 and 21 under 103 have been fully considered but are moot in view of new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZI YE whose telephone number is (571)270-1039.  The examiner can normally be reached on Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 5712723865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/ZI YE/Primary Examiner, Art Unit 2455